Citation Nr: 0327616	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-16 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services rendered during hospitalization from October 
18, 1997, to October 21, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to February 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 determination by Department of Veterans Affairs (VA) 
Medical Center (MC) in Bay Pines, Florida.  In February 2001, 
the veteran testified at a video conference hearing before 
the undersigned.  A transcript of that hearing is of record.  
In June 2001, the Board remanded the case for additional 
development.


FINDINGS OF FACT

Prior VA authorization for non-VA treatment was not provided 
and the veteran's hospitalization and medical treatment from 
October 18, 1997, to October 21, 1997, were not for an 
adjudicated service-connected disability.


CONCLUSION OF LAW

VA reimbursement or payment for the cost of medical services 
rendered during the veteran's hospitalization from October 
18, 1997, to October 21, 1997, is not warranted.  38 U.S.C.A. 
§§ 1703, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that it is unclear whether or not the revised 
provisions of the VCAA apply in claims adjudicated under 
Chapter 17, Title 38 of the United States Code.  There is no 
indication in the VCAA that Congress intended the act to 
revise the unique, specific claim provisions of 38 C.F.R. 
§§ 17.123-17.132.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  In addition, the record shows the veteran was 
notified of the VCAA in the June 2001 Board remand and has 
been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  In the circumstances of 
this case, any additional development or notification could 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  There is no further duty to notify.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA (38 U.S.C.A. § 1703(a)), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized 
(38 U.S.C.A. § 1728(a)).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  

VA law provides that in certain cases when VA facilities are 
not capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish hospital care or medical services, including for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a VA facility or nursing home.  38 U.S.C.A. § 1703(a)(3).  
The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance, but in the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, was dispatched 
within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54(a).

Here, the evidence of record shows the veteran's request for 
VA authorization of non-VA emergency medical treatment was 
made within 72 hours of his admission, but was denied by the 
Bay Pines VAMC on October 20, 1997, because the treatment was 
not for a service-connected disability.  Therefore, the Board 
finds the private medical treatment at issue was unauthorized 
and that payment under 38 U.S.C.A. § 1703 is not warranted.  

To establish entitlement to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for 
a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
or (4) any illness, injury or dental condition in the 
case of veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31; 
and 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").
In this case, VA records show service connection had been 
established for post-traumatic stress disorder (PTSD) and 
bilateral calluses.  A combined service connected disability 
rating of 10 percent had been effective from July 16, 1996.  
Subsequent to the treatment at issue, the veteran's PTSD 
rating was increased to 70 percent and a total rating based 
on individual unemployability was awarded effective from 
May 1, 1998.

Private medical records show the veteran was admitted on 
October 18, 1997, to the emergency room after an episode 
during a bridge opening ceremony described by the veteran as 
weakness, blurred vision, loss of extremities control, and an 
apparent collapse with loss of consciousness.  An October 18, 
1997, report reveals that the veteran stated he had been 
aided by emergency services personnel in attendance who 
apparently found him without pulse or respiration and 
administered a precordial thump.  It was further noted that 
the veteran had a period of hospitalization 3 years earlier 
for chest discomfort and a significant alcohol history with a 
markedly elevated blood alcohol level upon admission.  The 
diagnosis was loss of consciousness, of presently unclear 
etiology, but that it was likely an underlying alcoholic 
cardiomyopathy.  The treatment plan included maintenance in 
the intensive care unit overnight.  

In statements and personal hearing testimony the veteran 
asserted that his treatment for alcoholic 
cardiomyopathy/seizure disorder was predicated upon an 
alcohol history that was related to his service-connected 
PTSD.  He also claimed that the episode was incurred as a 
result of a flashback he experienced after seeing fellow 
ceremony participants in military uniform.  

In a report dated in May 2003 a VA physician opined that the 
veteran's October 18, 1997, episode was emergent in nature 
and that the nearest VA facility was over an hour away and 
not feasibly available.  The examiner found, however, that 
the presumptive condition that required emergency treatment 
was not associated with or aggravating a service-connected 
disability.  It was noted that although stress may cause 
transient cardiac symptoms, the veteran's service-connected 
disabilities (PTSD and calluses) were not known to cause 
chronic and persistent cardiac dysfunction.  A July 2003 VA 
medical opinion found the veteran would have been stable for 
transfer purposes after 48 hours of hospitalization because 
at that point an acute cardiac ischemia event (myocardial 
infarction) had been ruled out.  

As was noted above, all three of the criteria listed in 
38 U.S.C.A. § 1728(a) must be met in order to establish 
entitlement to payment or reimbursement of unauthorized 
medical expenses.  Here, medical evidence shows the veteran's 
treatment rendered from October 18, 1997, to October 21, 
1997, was not for an adjudicated service-connected disability 
nor for a nonservice-connected disability aggravating an 
adjudicated service-connected disability.  A total disability 
rating had not been established at the time of that 
treatment, and the veteran was not participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  A 
threshold legal requirement for establishing entitlement to 
the benefit sought is not met.  Therefore payment or 
reimbursement of the medical expenses at issue is not 
warranted.  

It is also noteworthy that the Millennium Health Care and 
Benefits Act, effective May 29, 2000, established new VA law 
and provided general authority for the reimbursement of non-
VA emergency treatment for nonservice-connected disabilities 
for certain veterans.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002.  The Board finds, however, that as the treatment 
for which payment or reimbursement has been requested in this 
case was provided prior to the effective date of that act, 
consideration of reimbursement under these revised laws is 
not warranted.  The Act does not provide for retroactive 
payment or reimbursement for such treatment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against this claim.




ORDER

Entitlement to reimbursement or payment of the cost of 
medical services rendered during hospitalization from October 
18, 1997, to October 21, 1997, is denied.



	                        
____________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



